IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                                       Docket No. 45234

STATE OF IDAHO,                                 )   2018 Unpublished Opinion No. 427
                                                )
       Plaintiff-Respondent,                    )   Filed: April 19, 2018
                                                )
v.                                              )   Karel A. Lehrman, Clerk
                                                )
MARIAH LYNN BUCHANAN,                           )   THIS IS AN UNPUBLISHED
                                                )   OPINION AND SHALL NOT
       Defendant-Appellant.                     )   BE CITED AS AUTHORITY
                                                )

       Appeal from the District Court of the First Judicial District, State of Idaho,
       Kootenai County. Hon. Cynthia K.C. Meyer, District Judge.

       Judgment of conviction and unified sentence of four years, with a minimum
       period   of   confinement     of    two    years,   for    possession   of
       methamphetamine, affirmed.

       Eric D. Fredericksen, State Appellate Public Defender; Jason C. Pintler, Deputy
       Appellate Public Defender, Boise, for appellant.

       Hon. Lawrence G. Wasden, Attorney General; Lori A. Fleming, Deputy Attorney
       General, Boise, for respondent.
                 ________________________________________________

                    Before GRATTON, Chief Judge; GUTIERREZ, Judge;
                                 and HUSKEY, Judge
                  ________________________________________________

PER CURIAM
       Mariah Lynn Buchanan was found guilty of possession of methamphetamine. Idaho
Code § 37-2732(c)(1). The district court sentenced Buchanan to a unified term of four years
with two years determinate, suspended the sentence and placed Buchanan on supervised
probation for two years. Buchanan appeals asserting that the district court abused its discretion
by imposing an excessive sentence.
       Sentencing is a matter for the trial court’s discretion. Both our standard of review and the
factors to be considered in evaluating the reasonableness of the sentence are well established and


                                                1
need not be repeated here. See State v. Hernandez, 121 Idaho 114, 117-18, 822 P.2d 1011, 1014-
15 (Ct. App. 1991); State v. Lopez, 106 Idaho 447, 449-51, 680 P.2d 869, 871-73 (Ct. App.
1984); State v. Toohill, 103 Idaho 565, 568, 650 P.2d 707, 710 (Ct. App. 1982). When reviewing
the length of a sentence, we consider the defendant’s entire sentence. State v. Oliver, 144 Idaho
722, 726, 170 P.3d 387, 391 (2007). Applying these standards, and having reviewed the record
in this case, we cannot say that the district court abused its discretion.
       Therefore, Buchanan’s judgment of conviction and sentence are affirmed.




                                                   2